DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 15, 25, and 38-43, 45, 47-49, 51-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is directed to determining demand for contents, based on requests made during a period overlapping between a first time period and a second time period and changing the storage location of the content.
Claims 1, 15, 25, and 38-43, 45, 47-49, 51-57 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1, 15, 25, and 38-43, 45, 47-49, 51-57 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
   Claim 1, recites determining a first time period, determining a second time period, determining a time period (overlapping period), determining a weight and changing a storage location. 

Claim 47, recites determining a plurality of daily time ranges, determining boundary between two adjacent daily time ranges, moving content items between storage locations. 
The limitation of determining time period, determining overlapping time period, and assigning weigh (to requests made during the overlapping time period) for changing storage location and also making a recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (that can be performed in the human mind or by using pen and paper) but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claim recites additional element of a computing device. The computing device is claimed and described in the specification at a high level of generality, which at best amounts to mere instruction to 
The claims as a whole merely describe how to generally apply the concept of generating touchpoint path and indication of conversion (whether any of the touchpoints lead to a conversion) and determining weigh for the touchpoints for providing attribution (which touchpoint gets credit for the conversion). The computing device, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining first and second time periods (identifying predetermined time periods, such as television programs) and assign weight (to requests made before the programs show starts, for identifying demand) and changing the location based on the demand), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements represent either a generic computer or steps that are normally performed by a generic computer including the steps of inputting and recommending. The steps of determining popularity based on content request, assigning weight or scoring content and also causing the computing device a change in storage location (storing or removing contents in an edge server) are a well-understood, routine and conventional because those steps are computer operations found in any computer system.  Specifically there is no improvement to the functioning of the computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Berkheimer (parsing 

The following references are included to note the well-known, routine, conventional nature of the additional elements:
Easty et al. (US 6,189,008 B1), Dynamic digital asset management (changing a storage location from central to endpoint databases);
Pai et al. (US 2006/0271972 A1), Popularity-based on-demand media distribution;
Tsukidate et al. (US 2004/0064832 A1), Content delivery system having a central device and plurality of edge servers for moving content);
Whyte et al. (US 2012/0159558 A1), Cache management for video on demand;
Faibish et al. (US 2003/0005457 A1), Video file server cache management using rating (reserving local cache resources for most popular movies);
Turner et al. (US 8,255,457 B2), Adaptive content load balancing.
 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computing device. However, the elements are recited at high level of generality, and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the 
The additional elements recited in the dependent claims (adjusting popularity, causing output of content recommendation) also covers performance of the limitation in the mind and do not amount to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 15, 25, 38, 40-42, 47-49, 52-54, 56 and 57 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Turner et al. (US 8,255,457 B2).
Claim 1:
determining, by a computing device, a first time period during which a first type of content is popular; determining, by the computing device, a second time period during which a second type of content is popular, wherein the first time period and the second time period are consecutive periods of time ( time period for different categories such as children show or cartoons in the morning hours and adult-centric programs during evening hours) see col. 2 lines 27-67, col. 4 lines 62-67); (the forecasted of various media content can be based on any one or combination of a number of current client sessions for the media content, category of the media content and a time period of a day when the additional requests for the media content are forecast to be received,… the forecast of the popular media content takes into account asset popularity during different time segments, … corresponds to the different days and time, of a day when the media content is more likely to be requested)(see [col. 4 line  to col. 5 line 23) ;
 (Turner further disclose that the content items include television-based programs, video on demand programs, pay-per-view movies, etc. which include consecutive time periods). 
determining, by the computing device, a weight change time period based on a transition from the first time period to the second time period (e.g., time period in which change from a first category such as children’s shows and cartoons during the morning hours switch to adult centric programming or movies in the evening hours) (see 4 line 45 to col. 5 line 4); wherein the weight change time period overlaps at least a portion of each of the first time period and second time period (according to the Applicant’s specification, the computing device may be configured to be more sensitive to recent requests (e.g., to weight them more) if the requests are made during certain periods of the day when requests are expected to change. for example, if a switch from "daytime soaps" programming to "children's programming" is expected to occur between 3 and 4pm, then during that " weight change" period, requests may carry greater weight, so that the recommendation list can more quickly reflect a temporally-appropriate list of recommended programs. weight change periods may occur between a weekday (Friday) and a weekend day (Saturday) and vice versa (between Sunday and Monday) and before and after a holiday (e.g., the hours following up to Christmas and the hours during the day after Christmas) which indicates a shift in the demographics of content users) Turner teaches that each asset request is evaluated and asset that is not the most popular, or even the least popular can be replicated to another service,… that the controller service can trend previous requests for media content over more than a day to forecast a popularity increase, …popularity of an asset as determined over days and/or hours can also be weighted, such as where past days are weighted less than current day when forecasting popularity of the media (determining over a day or hours creates overlapping time period between the different programs);
determining, by the computing device, a weight associated with received content item requests, wherein content item requests received during the weight change time period are assigned a higher weight than requests received outside the weight change time period (popularity of the requested media content is forecast prior to receiving additional request for the media content,…includes determining a number of current client sessions for the media content, previous request for the media content over a number of day(s) and weighing past days less than current day … previous requests can be based on category, time period of the day when the additional request for the media content are forecast to be received (see col. 7 lines 55 to col. 8 line 3);
determining, by the computing device and by weight associated with the received content item requests, popularities of content items  associated with the received content item request previous request for the media content over a number of day(s) and weighing past days less than current day … previous requests can be based on category, time period of the day when the additional request for the media content are forecast to be received, the popularity of an asset determined over days and/or hours can also be weighted where the past days are weighted less than current day when forecasting popularity of the media content ( see col. 4 line 45 to col. 5 line 4)col. 7 lines 55 to col. 8 line 3); and 
children’s shows and cartoons during the morning hours switch to adult centric programming or movies in the evening hours) (see col. 5 line 5 to col. 38).
Claims 15; 
Turner teaches determining, by a computing device, a time period based on a time when a first type of content is expected to become more popular than a second type of content (see col. 4 lines 33-67); 
determining, by the computing device, a weight change time period based on a transition from the first time period to the second time period (e.g., time period in which change from a first category such as children’s shows and cartoons during the morning hours switch to adult centric programming or movies in the evening hours) (see 4 line 45 to col. 5 line 4); wherein the weight change time period overlaps at least a portion of each of the first time period and second time period (according to the Applicant’s specification weight change periods may occur between a weekday (Friday) and a weekend day (Saturday) and vice versa (between Sunday and Monday) and before and after a holiday (e.g., the hours following up to Christmas and the hours during the day after Christmas) which indicates a shift in the demographics of content users) Turner teaches that each asset request is evaluated and asset that is not the most popular, or even the least popular can be replicated to another service,… that the controller service can trend previous requests for media content over more than a day to forecast a popularity increase, …popularity of an asset as determined over days and/or hours can also be weighted, such as where past days are weighted less than current day when forecasting popularity of the media (determining over a day or hours creates overlapping time period between the different programs);
determining, by the computing device, a weight associated with received content item requests, wherein content item requests received during the weight change time period are assigned a higher weight than requests received outside the weight change time period (popularity of the requested media content is forecast prior to receiving additional request for the media content,…includes determining a number of current client sessions for the media content, previous request for the media content over a number of day(s) and weighing past days less than current day … previous requests can be based on category, time period of the day when the additional request for the media content are forecast to be received (see col. 7 lines 55 to col. 8 line 3)
causing, by the computing device, a change in a storage location of one or more content items, wherein the causing is based on weighing content requests received during the time period differently from at least one content request received outside of the time period (see col. 5 line 5 to col. 6 line 13). 
Claim 25:
Turner teaches wherein the content type comprises of different genre (television-based programs, video on-demand, etc.) (see col. 3 lines 1-17, col. 4 line 61 to col. 5 line 4).
Claim 38:
Turner teaches determining the weight comprises of boundary between the first and second time period and a time range before the boundary and a time rang after the boundary, wherein the weight change time period comprises the time range before the boundary and the time range after the boundary ( time period for different categories such as children show or cartoons in the morning hours and adult-centric programs during evening hours) see col. 2 lines 27-67, col. 4 lines 62-67) (see col. 3 lines 1-17, col. 4 line 45 to col. 5 line 4);
Claim 40:
Turner teaches herein the first time period and the second time period are repeating daily time period (television shows or programs include daily shows such as soap operas and children shows) (col. 3 lines 1-17, col. 4 line 61 to col. 5 line 4). 
Claim 41: 
Turner teaches wherein the first time period and the second time period correspond to an expected change in demographics of viewers between the first time period and the second time period (each hour of the day can have a different category of media content … )( col. 4 line 61 to col. 5 line 4). 
Claim 47:
Turner teaches determining, by a computing device, a plurality of daily time ranges (daily shows such as TV shows, … forecasted of various media content can be based on any one or combination of a number of current client sessions for the media content, category of the media content and a time period of a day when the additional requests for the media content are forecast to be received,… the forecast of the popular media content takes into account asset popularity during different time segments, … corresponds to the different days and time, of a day when the media content is more likely to be requested)(see [col. 4 line  to col. 5 line 23);wherein each of the plurality of daily time ranges is associated with a corresponding popular genre of content (time period for different categories such as children show or cartoons in the morning hours and adult-centric programs during evening hours): determining a boundary between two adjacent daily time ranges, of the plurality of daily time ranges, associated with different popular television shows including different genre of content) (col. 3 lines 1-17, col. 4 line 61 to col. 5 line 4) during different time segments, … corresponds to the different days and time, of a day when the media content is more likely to be requested)(see [col. 4 line  to col. 5 line 23) ; (Turner disclose that the content items include television-based programs, video on demand programs, pay-per-view movies, etc. which include boundary between shows of different genre of content  periods); and
moving content items between a plurality of storage locations based on: determining quantities of requests for the content items; and weighing the requests differently based on time proximity, to the boundary, of request times associated with the requests and weighing past days less than current day … previous requests can be based on category, time period of the day when the additional request for the media content are forecast to be received (see col. 4 lines 45-67, col. 5 lines 5-37, col. 7 lines 55 to col. 8 line 3)
Claim 48.  
Turner teaches wherein the plurality of daily time ranges comprise recurring times of day on weekdays (see col. 4 lines 45-67, col. 5 lines 5-37).
Claim 49:
Turner teaches wherein the boundary is in a period overlapping at least a portion of each of the two adjacent daily time ranges (see col. 4 lines 45-67, col. 5 lines 5-37).
Claims 52, 53:
  Turner teaches television show which is known for playing a show in different time zones, therefore, the it is inherent to have the two adjacent daily time ranges to be different in a first service area of a content delivery network than in a second service area of the content delivery network or for the different popular genres of content for the two adjacent daily time 
Claims 54, 56: 
Turner teaches wherein the first time period and the second time period correspond to an expected change in demographics of viewers between the first time period and the second time period (previous requests can be based on category, time period of the day when the additional request for the media content are forecast to be received (see col. 4 line 45 to col. 5 line 4). 
Claim 57:
Turner teaches  wherein determining the weight associated with received content item requests further comprises: assigning a first weight to each of the content item requests received within the weight change time period; assigning a second weight to each of the content item requests received outside the weight change time period, wherein the first weight is higher than the second weight ((according to the Applicant’s specification, the computing device may be configured to be more sensitive to recent requests (e.g., to weight them more) if the requests are made during certain periods of the day when requests are expected to change. for example, if a switch from "daytime soaps" programming to "children's programming" is expected to occur between 3 and 4pm, then during that " weight change" period, requests may carry greater weight, so that the recommendation list can more quickly reflect a temporally-appropriate list of recommended programs. weight change periods may occur between a weekday (Friday) and a weekend day (Saturday) and vice versa (between Sunday and Monday) and before and after a holiday (e.g., the hours following up to Christmas and the hours during the day after Christmas) which indicates a shift in the demographics of content users). (Turner teaches tracking content requests that each hour of the day can have different category of popular media content (children and cartons will likely be in higher demand during the morning hours while more adult-centric programming, movies and the like will be in higher demand during the evening hours, as such the forecasted popularity of various media content can be based on any one or more combination of a number of current client sessions for the media content, category of the media content and a time period of a day when the additional request for the media content are forecast to be received) (see col. 4 line 63 to col. 5 line 14); (forecasting the popularity of the requested media content includes determining a number of current client sessions for the media content and trending previous requests for the media content over a number of day(s) and weighting past days less than current day)(see col.7 lines 55-67).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39, 43, 51 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Tsukidate et al. (US 7, 299, 275 B2).

Claims 39, 43, 55:
 Turner teaches changing the storage location one or more content items based on weighting. Tsukidate teaches causing, by the computing device and based on the change of the storage location of the one or more of the content items, output of a content recommendation list comprising the one or more of the content items (see fig. 11-14). It would have been obvious to 
Claim 51:
Tsukidate wherein the weighing the requests differently comprises weighing content item requests received from a first service area, of a content delivery network, different from content item requests received from a second service area of the content delivery network (see col. 12 lines 24 to col. 13 line 16).

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner further in view of Hasek (US 2009/0083279 A1).
Claim 45:
Hasek teaches adjusting a popularity of a first content item, based on resolution or a frame rate of the first content item; and based on the adjusted popularity of the second first content item, sending, to at least one user device within the service area, a content recommendation comprising the first content item (see abstract, [0014]-[0020], [0163]-[0169]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Hasek’s scoring of contents based on resolution or frame rate, in Turner’s distribution system in order to store the content item based on the expected format to be requested. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 25, and 38-43, 45, 47-49, 51-57 have been considered and addressed above.
specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices (which as a whole integrates the mental process into a practical application). Applicant’s claimed invention however, does not provide improvement to the interface, storage or the computing device itself. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688